Title: Charles Yancey to Thomas Jefferson, 27 December 1815
From: Yancey, Charles
To: Jefferson, Thomas


          
            Dr Sir
             Richmond 27 decr 1815
          
          enclosed is a  bill which has for its object an alteration of our state Constitution any Information You may feel  disposed to give after Reading it will be thankfully Recd I expect You See the public prints & can be informed of our proceedings. accept of my good wishes for Your health & happiness with Sentiments of esteem I am Your friend & Mo. Ob Sert
          Charles Yancey
        